UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1742


MARY ROWE,

                Plaintiff - Appellant,

          v.

GOLDSBORO WAYNE TRANSPORTATION AUTHORITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cv-00754-F)


Submitted:   November 30, 2015            Decided:   January 7, 2016


Before KEENAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Rowe, Appellant Pro Se. Mary Craven Adams, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mary    Rowe      appeals    the    district     court’s      order     granting

summary judgment to Goldsboro Wayne Transportation Authority on

her claim of retaliation in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17

(West 2012 & Supp. 2015).           We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.              Rowe v. Goldsboro Wayne Transp.

Auth.,     No.   5:13-cv-00754-F         (E.D.N.C.    June       11,     2015).      We

dispense     with      oral   argument     because        the    facts    and     legal

contentions      are   adequately       presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2